Citation Nr: 0923257	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-16 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to the service connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which, in pertinent part, denied the 
above claim.

This matter was previously before the Board in September 
2007, at which time it was remanded for additional 
development.  It is now returned to the Board.

The Board notes that in November 2008, the Veteran submitted 
additional evidence directly to the Board, without allowing 
for initial consideration by the agency of original 
jurisdiction.  This evidence was received without a waiver of 
such initial consideration.  However, the Board finds that 
failure to remand the matter for initial consideration of the 
evidence by the RO would not prejudice the Veteran in any way 
as she is being awarded a full grant of the benefits sought 
on appeal.

In a private medical record from D. M. B, M.D., dated in 
September 2007, it is indicated that the Veteran is 
permanently disabled and unable to engage in any type of 
employment.  The Board finds that this represents an informal 
claim for entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of an 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, 
referred to the RO for appropriate action.





FINDING OF FACT

The evidence of record shows that the Veteran's current 
gastrointestinal disability is likely related to his period 
of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to service connection for a gastrointestinal 
disability.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by her, and for 
which she authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  She has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of her claim.

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for gastric or duodenal peptic ulcers may 
be established based upon a legal "presumption" by showing 
that either had become manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Gastrointestinal disability

The Veteran asserts that she currently has a gastrointestinal 
disability, manifested by gastritis and Barrett's Esophagus, 
that is the result of personal trauma experienced following a 
sexual assault during her period of active service.  In a 
letter dated in October 2008, the Veteran indicated that 
during her period of active service, she had been treated for 
gastritis, diarrhea, heartburn, abdominal pain, nausea and 
vomiting, which began after the asserted sexual assault, and 
that these symptoms have continued to the present day.  The 
Board notes that the Veteran is currently service-connected 
for PTSD which was said to have resulted from the sexual 
assault experienced in service.

A review of the Veteran's service treatment records reveals 
an entrance report of medical examination dated in June 1969, 
which shows that clinical evaluation of the abdomen and 
viscera were within normal limits.  In the associated report 
of medical history, the Veteran indicated that she had never 
had frequent indigestion; stomach, liver, or intestinal 
trouble; or gall bladder trouble or gall stones.

A chronological record of medical care dated in November 1969 
shows that the Veteran was treated for a 24 hour history of 
vomiting.  The impression was gastroenteritis.

A clinical record dated in February 1970 shows that the 
Veteran was diagnosed with gastroenteritis.  It was noted to 
have been incurred in the line of duty.

A chronological record of medical care dated in April 1970 
shows that the Veteran was treated for a one day history of 
vomiting and diarrhea, along with abdominal cramping. The 
impression was gastroenteritis.

A chronological record of medical care dated in May 1970 
shows that the Veteran was treated for diarrhea, vomiting, 
body aches, and stomach cramps.  The diagnosis was acute 
gastroenteritis.  It was noted to have been incurred in the 
line of duty.

A chronological record of medical care dated later in May 
1970 shows that the Veteran was treated for heartburn, pain 
with swallowing, and questionable vomiting blood the previous 
evening.

A chronological record of medical care dated in June 1970 
shows that the Veteran was treated for chills, vomiting, and 
diarrhea, along with some abdominal pain.  The impression was 
viral gastroenteritis, rule out early pregnancy.  The 
associated clinical record cover sheet showed a diagnosis of 
acute gastroenteritis.  It was noted to have been incurred in 
the line of duty.

The Veteran's separation report of medical examination dated 
in August 1970 shows that clinical evaluation of the abdomen 
and viscera was normal.  In the associated report of medical 
history, the Veteran indicated that she had never had 
frequent indigestion; stomach, liver, or intestinal trouble; 
or gall bladder trouble or gall stones.

Subsequent to service, a private medical record from B.S.B., 
M.D., dated from July 1998 shows that the Veteran was treated 
intermittently for symptoms associated with gastritis and 
reflux esophagitis.

A private medical record from M.C., M.D., dated in November 
1999 shows that in receiving treatment for her psychiatric 
disorder, the Veteran described a history of an eating 
disorder in which she had been binging and purging over the 
course of the preceding 20 years.  She was referred to an 
eating disorders support group.

A VA medical record dated in August 2002 shows that the 
Veteran was said to have a history of irritable bowel 
syndrome since 1979, and gastroesophageal reflux disease, 
gastritis, and esophagitis since 1998.

A VA examination report dated in May 2003 shows that the 
Veteran provided a history consistent with that set forth 
above.  The impression was gastritis and esophagitis.  The 
examiner indicated that the Veteran reported taking non-
steroidal anti-inflammatory agents daily, and that she was a 
smoker.  The examiner opined that the Veteran's gastritis was 
caused by/exacerbated by her smoking and the use of non-
steroidal anti-inflammatory drugs.  The examiner concluded 
that it was not likely that her psychiatric medications were 
causing the gastritis or reflux.

A private medical record from R. S., M.D., dated in February 
2006 shows that the Veteran had a long history of depression 
and panic attacks, as well as PTSD.  

A private medical record from D. M. B., M.D., dated in 
February 2006 shows that the Veteran's past medical record 
had been extensively reviewed, and it was determined that she 
had an extensive history of gastritis dating back to her time 
in service.  Dr. B. explained that her gastritis began 
shortly after a sexual assault making it more likely than not 
that the stress resulting from the sexual assault was the 
precipitating event for the initiation of gastritis.  The 
Veteran was said to be currently diagnosed with Barrett's 
esophagus with some elements of esophageal stricture, which 
was the result of long term gastritis.  Dr. B. concluded that 
it was his firm belief that this lifelong affliction was a 
direct result of the sexual assault she suffered while in 
service.

A private medical record from H. E. S., M.D., dated in March 
2006 shows that the Veteran was said to have had a upper 
gastrointestinal series which revealed gastroesophageal 
reflux disease and gastritis.  Dr. S. opined that the Veteran 
had suffered the same pathology since her service, which was 
all due to PTSD.

Private outpatient treatment records from A. M., M.D., dated 
from November 2001 to May 2006 show intermittent treatment 
for symptoms associated with gastroesophageal reflux disease.

VA outpatient treatment records dated from August 2002 to 
September 2006 show intermittent treatment for symptoms 
associated with gastroesophageal reflux disease, gastritis, 
esophagitis, bulimia and irritable bowel syndrome.

A VA examination report dated in October 2008 shows that the 
Veteran's claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran 
provided a history of upset stomach, bloating, vomiting, 
nausea, heartburn, and daily diarrhea after being raped in 
September 1969 while in service.  She added that her symptoms 
had increased since service.  Following examination of the 
Veteran , the diagnoses included hiatal hernia, 
gastroesophageal reflux disease, Barrett's esophagus, and 
irritable bowel syndrome.  The examiner opined that the 
Veteran's gastrointestinal disability, hiatal hernia, 
gastroesophageal reflux disease, Barrett's esophagus, and 
irritable bowel syndrome were less likely as not initially 
manifested in service, or related to her military service.  
The examiner explained that the Veteran was treated for 
episodes of acute gastritis while in service that presumed 
resolved since her separation medical history and examination 
were negative for "stomach, liver or intestinal trouble."  
The examiner added that the medical records reveal that she 
was diagnosed with irritable bowel syndrome in 1976, 
gastroesophageal reflux disease and gastritis in 1998, and 
Barrett's esophagus in 2005, after discharge from service.

A private medical record from Dr. B., dated in September 2007 
(received by the Board in January 2009 and not part of the 
claims file reviewed by the VA examiner in October 2008), 
shows that the Veteran had been treated by Dr. B. since 2006 
for gastritis, Barrett's esophagus, and PTSD.  Dr. B. 
indicated that after thorough review of her medical and 
psychiatric history, which included her medical records from 
various providers and VA, he opined that the Veteran: (1) had 
no history or symptomatology associated with gastritis, PTSD, 
hypertension, depression, or anxiety prior to her enlistment 
in service in 1969; (2) was treated for gastroenteritis on 
numerous occasions while on active duty as shown by the 
service treatment records; (3) had symptoms and a diagnosis 
of gastroenteritis that was manifest subsequent to the 
violent sexual assault while on active duty and persist to 
date; (4) had gastritis which was a proximate result of the 
stressors associated with the violent sexual assault she 
experienced while on active duty; and (5) experienced a 
sexual assault which resulted in a diagnosis of PTSD, major 
depression, and anxiety.  Dr. B. added that the nature and 
etiology of the Veteran's gastritis, progressing to Barrett's 
esophagus, started while she was on active duty, and that 
this was a direct result of the sexual assault.  Dr. B. also 
indicated that her condition had been exacerbated by the 
stressors associated with the PTSD.

A lay statement from the Veteran's spouse received by the 
Board in January 2009 shows that the Veteran was said to have 
had problems with her stomach and intestines since the time 
they had met in 1976.  She was said to have had an upset 
stomach daily, abdominal pain, bloating, and burping.  She 
would feel sick after eating and sometimes could not hold 
down her food.  She would have diarrhea several times a day 
and could not leave the house because of it.  She would have 
heartburn.  She did not drink nor take any recreational 
drugs.  She was said to have these problems since 1970.

The Veteran's service treatment records confirm that he had 
been treated in service on numerous occasions for symptoms 
associated with gastritis.  While her separation examination 
report showed that examination of her stomach was within 
normal limits, the record is still clear that the Veteran was 
treated for gastroenteritis on six different occasions 
between November 1969 and June 1970.

The post-service private medical treatment records show 
continued intermittent treatment for symptoms associated with 
a gastrointestinal disability.  The statements of the Veteran 
and her husband as to the continuity of symptoms since 
service are deemed to be credible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The decision in this case rests largely on the Board's 
evaluation and weighing of the various medical opinions that 
are of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Essentially, the VA examiners in May 2003 and 
October 2008 each provide unfavorable opinions.  In May 2003, 
the VA examiner concluded that the Veteran's gastritis was 
the result of her smoking and taking non-steroidal anti-
inflammatory drugs, and that it was not likely that her 
psychiatric medications were causing the gastritis or reflux.  
In October 2008, the VA examiner concluded that her 
gastrointestinal disability was less likely initially 
manifested in service because her separation examination 
report was negative for any related findings.

Although the United States Court of Appeals for Veterans 
Claims (Court) has specifically rejected the "treating 
physician rule"(which would afford greater weight to the 
opinion of a Veteran's treating physician over the opinion of 
a VA or other physician), the Board is obligated to consider 
and articulate reasons or bases for its evaluation of the 
evidence submitted by a treating physician.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  The Board finds that the 
opinions of Dr. S. and Dr. B. were definitive and although 
not necessarily based upon a review of the Veteran's claims 
file, they were based on a history that was consistent with 
that found in the claims file, and the basis of which were 
thoroughly explained.  Dr. S. in March 2006 concluded that 
the Veteran had suffered the same gastrointestinal disability 
pathology since service, which was all due to PTSD.  In 
February 2006 and September 2007, Dr. B explained that the 
gastrointestinal disability began shortly after the inservice 
sexual assault making it more likely than not that the stress 
resulting from the sexual assault was the precipitating event 
for the initiation of gastritis.  Dr. B. also indicated that 
the gastrointestinal disability had been exacerbated by the 
service-connected PTSD.  These opinions are, therefore, found 
to carry significant probative weight.  See Prejean v. West, 
13 Vet. App. 444, 448- 9 (2000). 

In this regard, the Board finds that the evidence is at the 
very least in equipoise that there is competent medical 
evidence of a current gastrointestinal disability; competent 
medical evidence of in-service occurrence of gastroenteritis; 
and competent medical evidence of a nexus between the in-
service manifestations and the current gastrointestinal 
disability.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet 
App. at  346.  Moreover, given the September 2007 opinion of 
Dr. B. that the current gastrointestinal disability had been 
exacerbated by the service-connected PTSD, there is also 
evidence that service connection on a secondary basis is 
plausible as the current gastrointestinal disability was 
aggravated by the service-connected PTSD.  See 38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. at 439.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Service connection for a gastrointestinal disability is 
warranted.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a gastrointestinal disability, to 
include as secondary to the service connected PTSD, is 
granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


